Title: To George Washington from Lieutenant General Rochambeau, 30 July 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						Monsieur,
						A Newport Le 30. Juillet 1780
					
					Mr De La Fayette a rendu compte a votre Excellence de tous Les avis reiterés qui nous sont arrives par Le Gouverneur de Connecticut, Les Generaux detachés de votre armée sur La rive gauche de La riviere du Nord, a portee d’observer le Sund, enfin par votre adjudant de Confiance, que Clinton S’embarquoit avec un gros corps de Troupes pour venir nous visiter. La position de Leur flotte toujours mouillée a vüe sous Block-island avec 3. fregates d’Observation qui croisent entre

La pointe de Judith et L’isle de Block, sembloit autoriser et masquer toutes ces mesures. Ma position alors etoit telle. Mes Troupes divisées dans Connenicut et icy, 1500. malades sur La flotte, 800. de L’armée de Terre, outre 200. hommes que je fournissois a La Marine, pour servir ses batteries. J’ai pris Le parti. 10. de proposer a L’Amiral un mouillage plus prés de La ville, et hors de portée des mortiers que L’ennemi pourroit etablir a Connenicut, et d’abandonner cette isle a un detachement d’Observation: 20. de faire ouvrir des marches sur deux Colonnes, sur tous Les points de debarquement a rhode-island pour m’y porter et combattre L’ennemi au debarquement avec toutes mes forces concentrées. 30. de travailler en cas de malheurs, a reparer, ameliorer et fortifier Le Camp retranché des Anglais derriere cette ville. 40. de requerir Les Etats voisins de nous envoyer Leur milices pour nous aider de Leur bras et de Leur courage dans ce petit moment de crise. Tous ces objets ont été remplis, ou prets a L’etre et Les Etats voisins se sont pretés a mes demandes avec une ardeur qui exige toute ma reconnoissance. Je ne crois pas devoir en abuser, et je viens de prier Le General Heath et Mr De La Fayette de renvoyer toutes Les milices qui sont en chemin, convoquées pour dix jours a Leur moissons, et de retenir seulement celles qui sont destin⟨ées⟩ a servir 3. mois dans votre armée, jusques a ce que un fort que notre Major d’Ingenieurs a tracé sous Les yeux de Mr De La Fayette et qui assure notre communication avec Le Continent vis a vis de Howlands Ferry soit achevé. Mr De La Fayette m’assure que cela ne derangera rien aux plans que vous avez formé dont il m’a communiqué une partie, et sur Lesquels nous devons avoir une conference avec L’Amiral cette apres midi. Je ne repondrai sur ce dernier objet que d’aprés cette conversation (Je desire que Mon general approuve notre conduite) que Clinton vienne ici jouer ses forces au hazard d’une descente, ou s’il etoit bien battu, comme je l’espere, il nous procureroit bien Les moyens de Le suivre de prés a Newyork dans cette campagne. Je suis avec respect, Monsieur, De Votre Excellence Le tres humble et tres obeissant Serviteur,
					
						Le Cte de Rochambeau
					
				